Citation Nr: 0429606	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-04 977	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel




INTRODUCTION


The veteran had active military service from June 28, 1967 to 
September 21, 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
decision by the RO which denied entitlement to nonservice-
connected pension benefits.  

In the January 2003 rating decision, the RO also denied a 
claim of service connection for a psychiatric disorder, to 
include stress, anxiety and depression.  In that same rating 
decision, the RO also denied a claim of service connection 
for exposure to asbestos.  Although the veteran initially 
disagreed from these determinations, in a Form 9 received in 
February 2003, the veteran indicated that he was only 
appealing the denial of the claim for nonservice-connected 
pension benefits.  Thereafter, in a March 2003 statement, the 
veteran's representative stated that the veteran was 
withdrawing the claim of service connection for an acquired 
psychiatric disorder, as well as the claim of service 
connection for exposure to asbestos.  Consequently, those 
issues are not on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  The veteran has verified active military service from 
June 28, 1967 to September 21, 1967 and was not discharged 
from service by reason of disability.

2.  The veteran had one travel day following his service 
discharge.


CONCLUSION OF LAW

The veteran does not have the requisite service for 
eligibility for nonservice-connected pension and his claim is 
without legal merit. 38 U.S.C.A. §§ 101, 1521(j) (West 2002); 
38 C.F.R. §§ 3.2, 3.3(a)(3), 106(c), 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the present appeal, 
the VCAA is not applicable.  

The Board additionally observes, however, that the veteran 
has been informed of the relevant law and regulations by 
means of the February 2003 SOC.  Moreover, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.



II.  Analysis

The veteran claims that he should be awarded nonservice-
connected pension.  In pertinent part, eligibility for 
pension may be established by a veteran having active service 
of either (1) 90 days or more during a period of war; (2) a 
period of 90 consecutive days or more when such period began 
or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service 
during more than one war; or (4) served in active military 
service and was discharged or released from such service by 
reason of disability adjudged service-connected, or at time 
of discharge had a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability.  38 U.S.C.A. § 
1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2004).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.

The veteran's DD Form 214 shows that he had active military 
service from June 28, 1967 to September 21, 1967, during 
World War II.  He had 86 days of active military service 
which is 4 days short of what is necessary to qualify for 
nonservice-connected pension.  38 U.S.C.A. § 106(c) provides 
that an individual discharged or released from a period of 
active duty shall be deemed to have continued on active duty 
during the period of time immediately following the date of 
such discharge or release from such duty determined by the 
Secretary concerned to have been required for that individual 
to proceed to that individual's home by the most direct 
route, and in any event that individual shall be deemed to 
have continued on active duty until midnight of the date of 
such discharge or release.

In March 2003, the RO contacted the National Personnel Record 
Center (NPRC) and requested that they provide the number of 
travel days the veteran had.  In April 2004, the NPRC 
responded that the veteran had 1 day of travel.  Thus, the 
veteran is deemed to have had 87 days of active military 
service.

Official service department records are binding on VA for 
purpose of establishing service in the U.S. Armed Forces.  
See 38 C.F.R. § 3.203 and Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  As noted previously, the official records in 
this case establish that the veteran had verified active 
military service from June 28, 1967 to September 21, 1967 and 
that he had one travel day, for a total of 87 days of 
countable active military service.  The service records 
clearly show that the veteran does not have 90 days of active 
military service.

The next question which needs to be addressed is whether the 
veteran was discharged or released from service by reason of 
disability adjudged service-connected, or at the time of 
discharge had a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability.  A review of the 
veteran's service records show that it was determined by the 
Marine Corps Aptitude Board that the veteran's qualifications 
did not warrant retention in the service.  They found that he 
was not in need of hospitalization and had not completed 
recruit training; that he had been counseled concerning his 
deficiencies and afforded a reasonable opportunity to 
overcome them; that his condition existed prior to entry into 
naval service and had not been aggravated by service; and 
that if discharged he would not be a menace to self or 
others.  The Aptitude Board recommended that the veteran be 
discharged by reason of unsuitability.  The recommendation of 
the Aptitude Board was approved and the veteran was honorably 
discharge on September 21, 1967 by reason of unsuitability.  

His September 1967 service discharge examination report notes 
a finding of inaptitude.  A diagnosed medical condition was 
not reported.  There was nothing listed under the category of 
summary of defects and diagnoses.  Additionally, in September 
1967, the veteran signed an acknowledgment that he was not 
being discharged for medical reasons.  

A review of the record clearly shows that the veteran was not 
discharged due to disability and there is no official service 
record showing that at the time of discharge the veteran had 
a service-connected disability which in medical judgment 
would have justified a discharge disability.  

Moreover, it is noteworthy to mention that the veteran is not 
service-connected for any disability.  In January 2003, the 
RO denied service connection for exposure to asbestos and 
also for an acquired psychiatric disorder to include stress, 
anxiety and depression.  As previously noted, the veteran 
withdrew his appeal of these issues.

In sum, the record fails to show that the veteran has at 
least 90 days of active military service beginning or ending 
during a period of war, or that he had wartime service which 
was terminated because of disability.  Consequently, the 
Board must find that the veteran is ineligible for 
nonservice-connected pension benefits as a matter of law.  
His claim must therefore be denied.  38 U.S.C.A. §§ 101, 
106(c), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203; Masons 
v. Principi, 16 Vet. App. 129, 132 (2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent veterans.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



